Citation Nr: 1036435	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-42 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for a depressive 
disorder, rated as 30 percent disabling prior to January 28, 
2005, and as 50 percent disabling on and after that date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran's DD Form 214 of record indicates that he served on 
active duty from February 1970 to January 1975, and further notes 
1 year, nine months and 1 day of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in April 2008 for further development and 
adjudicative action.  There has been substantial compliance with 
those remand instructions.


FINDINGS OF FACT

1.  The evidence indicates that until January 28, 2005, the 
Veteran's depressive disorder was manifested by impaired 
judgment; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

2.  The evidence indicates that from January 28, 2005, the 
Veteran's depressive disorder manifested in occupational and 
social impairment with suicidal ideation; near-continuous 
depression affected the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike setting); 
and inability to establish and maintain effective relationships 
but without total occupational and social impairment; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, but no 
higher, for a depressive disorder have been met prior to January 
28, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating of 70 percent, but no higher, for a 
depressive disorder have been met from January 28, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

Additionally, the Court has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
"[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was sent a letter in 
November 2003 informing him that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  It also 
informed the Veteran of the assistance that VA would provide to 
obtain evidence on his behalf.  A May 2008 letter provided 
appropriate notice with respect to the effective-date element of 
the claim.  

Although adequate notice was not provided until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claim in 
September 2009.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.

The record reflects that service treatment records, Social 
Security Administration (SSA) records, and all other available 
post-service medical evidence identified by the Veteran have been 
obtained.  In addition, the Veteran has been afforded appropriate 
VA examinations.  Neither the Veteran nor his representative has 
identified any other outstanding evidence that could be obtained 
to substantiate his claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non-prejudicial to the Veteran.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Veteran's psychiatric disability is rated under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  A 30 percent rating requires 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships. 
 
A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment.  
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the Veteran demonstrates those symptoms 
listed in the Rating Formula. 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Turning to the evidence of record, the Veteran was afforded a VA 
examination during May 2002.  At that time, he had good eye 
contact, and his clothing was clean and neat.  His manner was 
cooperative, attentive and alert.  There were no abnormalities of 
motor or speech function, and his mood was pleasant with stable 
and full ranging affect.  The Veteran's speech was appropriate 
and of normal intensity.  His thought processes were coherent, 
logical and goal directed with no abnormal thought processes.  
The Veteran's perceptual functioning was within normal limits 
with no hallucinations.  His thought processes contained death 
wishes with depressive cognitions, but with no current suicidal 
ideation.  

Also at his May 2002 examination, the Veteran indicated that he 
had stopped working due to a combination of psychiatric and 
medical problems.  The examiner indicated that the Veteran 
appeared to be too disabled for any regular employment.  The 
Veteran indicated that he only had one casual friend, though he 
got along well with his wife.  He had frequent arguments with his 
two step-children and two children.  The Veteran maintained an 
interest in fishing and watching races at the local track.  
However, this interest had been reduced in the previous two years 
and he had lost interest in other activities.  The Veteran 
indicated that he was depressed most of the day five days a week.  
He also had problems with insomnia, only sleeping about five 
hours a night.  He felt guilt as well.  The Veteran indicated 
that he was unable to focus and concentrate effectively to the 
extent that he was unable to read, watch TV or to follow a 
conversation.  A noticeable fear of social situations and a 
tendency to feel alienated from others was indicated.  The 
Veteran was also experiencing impaired reasoning.  The examiner 
indicated that the Veteran was suspicious, had a problem with 
anger, and felt worthless.  It was found that he Veteran was 
likely to be socially isolated.  It was also found that he had 
impaired social judgment and impaired concentration and reasoning 
ability, with significant impairment in social and occupational 
areas of functioning including his marriage, social life and 
prior employment setting.  The Veteran was diagnosed with major 
depressive disorder, recurrent, moderate to severe with a GAF 
score of 50.

VA treatment records dating from January 2003 to December 2003 
reflect complaints of irritability.  According to those reports, 
the Veteran had fair to good hygiene and grooming, no motor 
abnormalities, normal speech, and broad affect.  His mood was 
mildly dysphoric, with no acute psychosis, and no suicidal or 
homicidal ideation.  There were no delusions and insight and 
judgment were fair.  In July 2003, the Veteran reported the death 
of his wife from cancer, and further indicated that he had a new 
girlfriend.  He additionally noted that his children and step-
children harbored resentment toward him, as he spent five and a 
half years in jail after being convicted for molesting his step-
children.  An October 2003 treatment note indicates that the 
Veteran was talkative and in good spirits; the addition of 
Depakote as a psychiatric medication was helpful.  A December 
2003 treatment record indicates that the Veteran had remarried.  

Additional treatment records from January 2004 to September 2004 
indicate that the Veteran had fair hygiene and grooming, with no 
motor abnormalities.  His speech was normal and his affect was 
broad.  His mood was minimally dysphoric.  Cognitive functions 
were grossly intact, with fair insight and judgment.  He reported 
increasing problems with his new wife, and also noted mood 
swings.  Additionally, the Veteran was having more problems with 
his adult daughter, relating to the care of his grandchildren.  
In a June 2004 report, the Veteran indicated that he felt 
depressed but was not homicidal or suicidal.  A July 2004 
treatment note indicates that the Veteran felt better regarding 
appetite and sleep.  He had no suicidal ideation.  

The Veteran was afforded an additional VA examination in January 
2005.  It was noted that the Veteran was divorced during November 
2004.  He indicated that he had suicidal thoughts for three to 
four months.  The Veteran reported being depression almost every 
day.  He further complained of anhedonia, insomnia, low energy, 
low self-esteem, poor concentration, nightmares, flashbacks, and 
avoidance of other people with a lack of friends or intimate 
relationships.  He also endorsed auditory hallucinations, anxiety 
and avoidance.   

On objective examination, the Veteran was appropriately dressed 
and had good hygiene and grooming.  His eye contact was also 
good, and his manner was cooperative and calm.  His speech was 
coherent, well-articulated, and goal- directed, with normal tone, 
volume and rate.  The Veteran's mood was depressed, with a 
constricted and angry affect.  His thought process was abnormal, 
with paranoid ideation, hallucinations and persecutory delusions, 
as well as suicidal thoughts when he became depressed or upset.  
He denied homicidal ideas.  The Veteran was oriented to person, 
place and time.  His remote, recent and immediate memory was 
good, and insight was partial.  The examiner indicated that the 
Veteran had constant depression, hallucinations, and frequent 
suicidal thoughts and problems with attention and concentration.  
A GAF score of 45 was assigned.  

Treatment notes from January and March 2005 indicate that the 
Veteran was working as a transport driver for train crews and was 
on call 24 hours a day.  Such work was going well.  That report 
also noted that the Veteran was lonely and would cry at times.  
The Veteran's affect was indicated as bright during his March 
2005 individual therapy.  

Social Security records indicate that the Veteran began receiving 
disability payments for affective/mood disorders and disorders of 
the spine in January 1998.  The Veteran's disability payments 
ceased in September 2005 because he had become employed.  

VA treatment notes dating from May 2005 to September 2008 
indicate that the Veteran's depression was better and in fair 
control.  He reported during July 2005 and August 2006 that he 
continued as a contract driver for the railroad and that he felt 
good.  There were periods where he felt a little depressed but 
those periods were short-lived.  At the July 2005 appointment, 
the examiner discussed changing the Veteran's medications because 
of erectile dysfunction but he declined as his psychiatric 
condition was stable.  The Veteran additionally reported at the 
July 2005 appointment that he had a girlfriend and that he was 
chatting on the internet with women during his August 2006 
appointment.  A March 2007 treatment note indicates that the 
Veteran continued as a transportation driver and that he was 
looking forward to spring and going fishing.  The examiner 
indicated that the Veteran was stable.

The Veteran was afforded an additional VA examination in October 
2008.  The examiner indicated that the Veteran was not receiving 
regular psychiatric care and had been seen in the mental health 
clinic three times since January 2005.  The Veteran remained 
working at his on-call job in which he transported train 
engineers and conductors back and forth to local destinations in 
the state, driving approximately 1500 to 2000 miles a week, 
anywhere from 4 to 8 hours per day.  The Veteran additionally 
indicated that he worked steadily for the three years prior 
without taking any time off and had not missed work due to 
depression in the previous three years.  Prior to that time, he 
had stopped working for six months because of a dispute with his 
boss.  However, he had been promoted since his return to work to 
assistant manager and was in change of payroll and maintenance of 
all of the vans.  The examiner indicated that the Veteran's 
dosage of his Paroxetine had not been increased since 2000 and 
Divalproex was added during 2003 for his mood swings.  

The Veteran indicated that he did not have a social life, 
although he continued to converse with women on the internet.  He 
had a lot of family in the area, but they had ostracized him 
since he went to jail for sexual battery.  The Veteran reported 
that he was severely depressed 70 percent of the time and had 
some suicidal ideation.  He denied any psychotic symptoms during 
the previous year.  

On objective examination, the Veteran was pleasant and his 
attention span was grossly normal.  There was no formal thought 
disorder.  His mood was depressed and affect was varied and 
appropriate.  His perception was clear and thoughts were 
remarkable for intermittent fleeting suicidal ideation, with no 
real intent or plan.  There were no delusions reported.  A GAF 
score of 43 was assigned over the previous year.  The effects on 
the Veteran's occupational and social functioning were described 
as reduced reliability and productivity due to major depression.

Following review of the evidence of record, as detailed in 
pertinent part above,
the Board finds that the Veteran's level of disability during the 
period to January 28, 2005, is best reflected by a 50 percent 
disability rating.  The evidence indicates that until January 28, 
2005, the Veteran's primary symptoms included depression, sleep 
disturbance, alienation, and anger.  He also had diminished 
interest in activities.  Overall, however, his thought processes 
and communication skills, as well as other cognitive abilities, 
remained intact.  He did continue to fish and watch races at the 
track, albeit with less frequency than in the past.  

Regarding social impairment, in 2002 the Veteran indicated that 
his relationship with his wife was good.  While they later 
divorced, he entered another relationship in 2003, and he did 
have at least one friend.  He did have poor relationships and 
little to no contact with siblings, and indicated that his step-
children had resentment toward him.  However, this is found to be 
reflected by the 50 percent evaluation, which contemplates 
difficulty in establishing effective work and social 
relationships.  The higher 70 percent evaluation is not warranted 
for social impairment here, as the Veteran has not shown 
"inability" but rather "difficulty" with respect to his social 
relationships.  This is especially true in light of the normal 
cognitive findings, normal orientation, lack of obsessional 
rituals and lack of hygiene problems.  He also was employed for 
at least a portion of the time period in question.  In this 
regard, although the May 2002 VA examiner indicated that the 
Veteran was too disabled for regular employment, the Board notes 
that he had been deemed disabled by the Social Security 
Administration due to his back problems.  

Furthermore, while the Veteran reported that he had suicidal 
thoughts or ideation in May 2002, such singular symptom, when 
considered with his other symptomatology, does not reflect a 
level of disability consistent with the criteria for a 70 percent 
rating.  Moreover, on many other occasions during the period in 
question, suicidal thoughts were expressly denied and at no point 
was any plan or intent indicated.  While the diagnostic criteria 
do not require plan or intent, the Board finds that consideration 
of such is relevant to determining the severity of that 
particular symptom and hence the overall impact of such symptom 
on the Veteran's disability picture, which is the crux of the 
inquiry in disability rating cases.  

Additionally, given the overall symptoms experienced during the 
time period in question, the sole fact that a GAF score of 50 was 
assigned, reflecting serious symptoms, does not in itself serve 
as a basis for a higher evaluation.

For the above reasons, the Board finds that the evidence 
indicates that the Veteran's occupational and social impairment 
until January 28, 2005, is best contemplated by the 50 percent 
disability rating and that a higher evaluation is not warranted.

The Board finds that the Veteran's level of disability during the 
period from January 28, 2005, is best captured by a 70 percent 
disability rating.  The Board notes in this regard that for this 
time period, the Veteran's symptoms manifest in suicidal 
ideation, near-continuous depression, episodic auditory 
hallucinations, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain effective 
relationships, but without total occupational and social 
impairment and without gross impairment in thought processes or 
communication.  There was also no disorientation, grossly 
inappropriate behavior, inability to perform activities of daily 
living, or other similar symptoms commensurate with the next-
higher 100 percent rating.  Moreover, the GAF score of 43, the 
lowest assigned during the period in question, reflect serious 
symptoms, such as suicidal ideation and severe obsessional 
rituals, or serious impairment in social, occupational or school 
functioning, all of which have already been accounted for by the 
70 percent rating now assigned for this time frame.  Indeed, the 
most recent VA examiner indicated that the Veteran did not have 
total occupational and social functioning impairment.  
Furthermore, recent treatment records and the most recent VA 
examination indicate that the Veteran is working and has been 
promoted recently to a position of authority, not losing any time 
from work due to disabilities.  

In sum, the evidence is against a finding that the Veteran's 
depressive disorder manifests in total occupational and social 
impairment.  Thus, the Board finds that the evidence of record 
indicates that the Veteran's condition warrants a 70 percent 
disability rating but no higher.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the manifestations of the Veteran's 
depressive disorder are specifically contemplated by the 
schedular criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating of 50 percent depressive disorder is 
granted to January 28, 2005, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating of 70 percent for depressive disorder is 
granted from January 28, 2005, subject to the regulations 
applicable to the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


